Citation Nr: 1435545	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  08-34 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1958 to January 1980.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the case was subsequently returned to the RO in Manchester, New Hampshire.  The Board remanded the case in December 2011 for additional development.  The case now returns to the Board for further appellate consideration.  

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer at the RO in July 2008.  A transcript of the hearing is associated with the claims file.  

Review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files reveals additional relevant records in Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his skin cancer is a result of exposure to ionizing radiation while serving as a weapons student and later an instructor at Lowry Air Force Base (AFB). 

As explained in the December 2011 remand, VA previously requested a copy of the Veteran's DD Form 1141, or equivalent record of occupational radiation exposure, from the United States Air Force (USAF) in January 2006.  In a January 2006 reply, the USAF reported that they queried the USAF Master Radiation Exposure Registry (MRER) for records of the Veteran's occupational radiation exposure monitoring, but found no external or internal exposure data for the Veteran.  It was noted that while MRER was the single repository for occupational radiation monitoring for all Air Force personnel, there were some cases in which the records, in particular the DD Form 1141, were maintained in the military medical record or by the local unit and were not forwarded for inclusion in the central repository.  Therefore, the Board directed the RO to conduct appropriate development to obtain any and all documentation of the Veteran's occupational radiation exposure, to specifically include his DD Form 1141 and other dosimeter readings, from the Veteran's former unit, to include the medical facilities at Lowry AFB.  

On remand, the RO informed the Veteran in a January 2012 letter that Lowry AFB had closed and asked him to submit any records he had.  The RO also sent a January 2012 request to the Air Force Medical Support Agency (AFMSA) asking for a DD Form 1141 or an equivalent record of occupational radiation exposure.  In that request the RO noted that the Board asked it to go directly to the Veteran's unit, however Lowry AFB had closed.  The February 2013 AFMSA response included a description of a query in MRER retrieving no data and the other possible sources for such data similar to that reported in January 2006, described above.  The AFMSA also described submitting an inquiry to the Air Force Safety Center (AFSC), which resulted in a dose reconstruction "based on conservative estimates of the [V]eteran's limited exposure potential to radioactive materials in training components," which estimated the Veteran's total effective does equivalent of approximately 0.38 rem.  Based on this dose estimate, the Under Secretary for Health and the Under Secretary for Benefits provided opinions that the Veteran's skin cancers are not related to radiation exposure in military service.  

In an October 2013 letter, the Veteran contended that the dose estimate was low because it was based on a misconception of his duties as an instructor at Lowry AFB.  He described how his duties as a Nuclear and Health Physics specialist varied from those of the other instructors.  The Veteran again described being periodically sent to the hospital to have his white blood count tested.  The Board notes that a review of the available STRs shows one hematology lab report from February 1960 that includes a note of possible over-exposure to radiation.  

The Board finds that remand is necessary to ensure that VA has fulfilled its duty to assist the Veteran in substantiating his claim and to ensure substantial compliance with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Notably, there is no indication in the AFMSA response that it searched for any records retired from Lowry AFB nor is there any indication in the claims file that the RO attempted to determine where such records would have been sent when the base closed.  The Board also notes that an August 2005 response to a request for information indicated an additional possible source for radiation exposure at Brooks AFB.  There is no indication that this source was searched.  Finally, the Board notes that the Veteran's service treatment records were first sent to VA in May 1980.  An August 1980 rating decision notes that the available service medical records are not complete, and a November 1983 VA letter to the Veteran indicates that the Air Force had been unable to furnish his complete military medical records.  Further attempts to obtain relevant records are therefore necessary.  After obtaining such records, or if, after appropriate further attempts to obtain such records, as described below, the AOJ finds that the records do not exist or that further attempts to obtain them would be futile, a new radiation dose estimate, taking into account all relevant records including the Veteran's description of his duties at Lowry AFB and the February 1960 hematology report, should be prepared by the Under Secretary for Health in accordance with 38 C.F.R. § 3.311.  If it is determined that there is no basis for a change in the radiation dose estimate, the reasoning therefore should be set out.  The Veteran's claim should then be readjudicated.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Conduct appropriate development to ensure that the service medical records associated with the claims file are complete.  Document all attempts to obtain additional records in the claims file.  

Conduct appropriate development to obtain any and all documentation of the Veteran's occupational radiation exposure, to specifically include his DD Form 1141 and any other dosimeter readings, from his unit, to include a search for any records that would have been stored at Lowry AFB before it closed.  Document in the claims file the locations searched and the reasons for searching those locations.  

Conduct appropriate development to obtain any and all documentation of the Veteran's occupational radiation exposure, to specifically include his DD Form 1141 and any other dosimeter readings, from Radiation Exposure, AFIEA/SDRD, 2402 E. Drive, Brooks, AFB, TX 78235-5114.  If this location no longer stores such records, attempt to determine where any such records were relocated.  Document in the claims file the locations searched and the reasons for searching those locations.

If the AOJ cannot locate a DD Form 1141 for the period from July 1958 to May 1962, or equivalent documentation of occupational radiation exposure, it must explain in writing why further attempts to locate or obtain such government records would be futile.  The AOJ must then: (a) notify the claimant and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  

2.  After the above development is completed and any additional records are associated with the claims file, the claims file, to include all information pertaining to the Veteran's radiation exposure during service, should be sent to the Under Secretary for Health for preparation of a radiation dose estimate in accordance with 38 C.F.R. § 3.311.  The estimate should take into account the Veteran's October 2013 description of his duties as an instructor at Lowry AFB and the February 1960 hematology report noting possible over-exposure to radiation.  If it is determined that there would or should be no change in the dose estimate, the reasoning therefor should be set out.

3.  After the above development is completed, the claims file, to include all radiation dose estimates, should be sent to the Under Secretary for Benefits for action in accordance with 38 C.F.R. § 3.311, as indicated.  

4.  After completing the above development and any other development indicated, readjudicate the claim.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



